Citation Nr: 1603786	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Board notes that processing of all radiation exposure claims has been centralized at the RO in Jackson, Mississippi. As such, the Veteran's electronic claim file was transferred from the Agency of Original Jurisdiction (AOJ), which is the RO in Muskogee, Oklahoma, to the Jackson RO for development and initial adjudication. After the rating decision was issued in November 2013, the Veteran's claims file was returned to the AOJ. Thus original jurisdiction of the Veteran's appeal remains with the RO in Muskogee, Oklahoma.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was a participant in atmospheric nuclear test detonations in 1958 with an estimated exposure to ionizing radiation of 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta + gamma), totaling 25 rem.

2. The Veteran's prostate cancer was not incurred in or aggravated by military service.

3. The Veteran's prostate cancer was not manifested in active service or within one year of the Veteran's discharge from his period of military service in September 1959 and it is not otherwise etiologically related to service, to include in-service radiation exposure during Operation HARDTACK I in the Pacific Proving Ground in 1958.


CONCLUSION OF LAW

The criteria of entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 	
38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in July 2010.

The Board also concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records and VA medical records are in the electronic file. Private medical records identified by the Veteran have been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McClendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

No specific medical opinion or examination was obtained in this case because the Board finds a medical opinion or examination is not necessary. Prostate cancer is considered a "radiogenic disease," which triggers specific claim development and adjudication duties under 38 C.F.R. § 3.311 (2015). These duties have been satisfied here. Typically, radiogenic diseases must be referred to the Under Secretary for Benefits to obtain an advisory opinion. In November 2013, however, the Under Secretary for Benefits issued a memorandum outlining an expedited process to adjudicate skin and prostate cancer compensation claims from Atomic Veterans. The memorandum included dose estimates for atomic test sites and etiology opinions based on the dose estimates. The RO obtained dose estimates for the Veteran from the Defense Threat Reduction Agency (DTRA) as required by the regulations and applied the "expedited" methodology described in the December 2006 memorandum. The Veteran did not provide conflicting medical evidence. DTRA dose estimates and the methodology applied by the RO are consistent with applicable law. For these reasons, the Board concludes a specific medical examination or medical opinion for this issue is not necessary.

Thus, the Board finds that VA has satisfied the duties to notify and assist the Veteran and may proceed to consider the merits of the claim.

Merits of the Service Connection Claim

The Veteran seeks to establish his entitlement to service connection for prostate cancer due to ionizing radiation exposure in service. The Veteran's military records confirm his participation in an in-service Operation, "HARDTACK I" conducted at the Pacific Proving Ground in 1958, which exposed him to ionizing radiation. He was diagnosed with prostate cancer in 2010 resulting in radiation treatment. He is currently service-connected for skin cancer as due to ionizing radiation exposure

Service connection for disability claimed as due to exposure to ionizing radiation during service can be established by three different methods. See Davis v. Brown, 10 Vet. App. 209 (1997). First, there are certain types of cancer that are service connected on a presumptive basis if manifested in a "radiation-exposed" Veteran. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). Prostate cancer is not listed among the presumptive diseases and, thus, these provisions do not apply.

Second, service connection for "radiogenic disease" may be established under 38 C.F.R. § 3.311, which creates special evidentiary development procedures to assist a claimant in developing the claim. 38 C.F.R. § 3.311 provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed Veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health. 38 C.F.R. § 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. 	
§ 3.311(c)(1).

Prostate cancer is listed among the "radiogenic diseases" and, thus, the special development provisions apply.

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation. Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service. Dose data is requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 	
38 C.F.R. § 3.311(a)(2). 

If the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely or not, or that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant in accordance with paragraph (d) of this section.

As will be discussed further below, in this case, the Under Secretary for Benefits was able to conclude that there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service. As a result, referral of this matter to an outside consultant pursuant to 38 C.F.R. § 3.311(d) is not warranted.

Third, service connection may be granted under the general laws governing service connection claims. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 	
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In general, in order to prevail on the issue of service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. Service incurrence for certain chronic diseases, such as a malignant tumor, will be presumed if they become manifest to a compensable degree within a year after service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. 	
§ 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.
Finally, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. 	
§ 3.310. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 	
38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records include no indication of prostate cancer, nor is it contended by the Veteran that his prostate cancer began during active service. There was no significant abnormality found of the abdomen or viscera or genitourinary system at a service department examination in October 1955, and a clinical evaluation of the abdomen and viscera and genitourinary system was normal at his September 1959 service discharge examination.

VA treatment records show that in 2009, the Veteran was diagnosed with prostate cancer and he was treated with radiation. The Veteran describes participating in Operation HARDTACK I which was conducted in the Marshall Islands. See Form RRAIS (JF) (Radiation Risk Activity Sheet) received in May 2012 and April 2014. 

The DTRA has confirmed that the Veteran participated in HARDTACK I which was conducted in the Pacific Proving Ground in 1958. The DTRA noted that the process for estimating the Veteran's probable exposure involved a conservative theoretical maximum utilizing actual radiation level measurements and technical calculations from atmospheric test detonations, previous established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals. The dose estimates were provided on worst-case parameters and assumptions, not all of which a claimant had encountered, which provided the maximum benefit of doubt to the claimant. Based on this information and methodology, as well as the Veteran's description of radiation risk activities, the DTRA estimated that the Veteran's ionizing radiation exposure involved 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta plus gamma).

In an Administrative Decision dated November 2013, it was determined that there was no reasonable possibility that the Veteran's prostate cancer resulted from his in-service radiation exposure. Citing to the December 2006 memorandum from Chief Public Health and Environmental Hazards Officer which provided instructions for expedited methodology processing using worst-case dose assessment, it was determined that it was unlikely that the Veteran's prostate cancer resulted from his in-service ionizing radiation exposure because the adjusted total prostate dose for Pacific Proving Ground participants (40 rem) is less than the applicable screening doses. 

The Board is not required to refer this claim to Veteran's Health Administration (VHA) because although this is a Pacific Proving Ground case, and the Veteran was exposed to ionizing radiation at an age less than 25 (he was 20), the Veteran was not diagnosed with prostate cancer less than 25 years after exposure. Instead, he was diagnosed 52 years after exposure.

There is no competent medical evidence of record showing that the Veteran's prostate cancer had its onset during active service or is related to any in-service disease or injury, including exposure to ionizing radiation. Private and VA medical treatment records regarding his prostate cancer make no mention of any link between this condition and service.

The Board notes that at the local RO hearing in March 2015, the Veteran indicated that he would obtain an independent medical opinion from a private doctor regarding the etiology of his prostate cancer; however, the Veteran did not submit an opinion.

The Board carefully considered the Veteran's lay statements in support of the contention that his prostate cancer is related to his military service. The Veteran, however, has not been shown to possess medical training or expertise. The objective evidence of record shows that the Veteran was not exposed to ionizing radiation and an opinion as to whether this the Veteran's current residuals of prostate cancer is related to service is not capable of lay observation and requires medical expertise. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, there is no competent medical evidence showing that prostate cancer is related to service or exposure to ionizing radiation and the claim must be denied. As the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b), 38 U.S.C.A. § 5107(b).

ORDER

Service connection for prostate cancer is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


